REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments filed 03/21/22 have overcome the rejections of the office action mailed 12/21/21. Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 2 and 4 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the methods of prior art documents and the differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggest nor render obvious 
Applicant’s method for preparing an okra polygalacturonic acid, wherein the okra polygalacturonic acid has an average molecular weight of 20,459 Da and consists of arabinose residues, galactose residues, and galacturonic acid residues at a ratio by weight of 1:2:6, and the method comprises the following steps: smashing an okra_fruit, lixiviating the smashed okra fruit in ethanol, and filtering to obtain a filtrate and a residue; removing the filtrate, and lixiviating the residue in heated-water weighing 10 to 15 times of a weight of the residue for 2-4 hours at a lixiviating temperature of 105°C to obtain an extraction solution; adding the ethanol into the extraction solution to a final ethanol volume fraction of 60% to precipitate okra crude polysaccharides; purifying the okra crude polysaccharides over an anion exchange column by eluting with water/NaCl solution, Tris-HCl solution/NaCl-containing Tris-HCl solution, or phosphate solution/NaCl-containing phosphate solution, and collecting a fraction eluted by the NaCl solution, the NaCl-containing Tris-HCl solution, or the NaCl-containing phosphate solution, wherein a NaCl concentration in the NaCl solution, the NaCl-containing Tris-HCl solution, or the NaCl-containing phosphate solution is 1M; and concentrating, dialyzing and drying the fraction to obtain the okra polygalacturonic acid. For example, the prior art references do not disclose or suggest Applicant’s method which prepares a polygalacturonic acid from okra with the recited structural features of having an average molecular weight of 20,459 Da and which consists of arabinose residues, galactose residues, and galacturonic acid residues at a ratio by weight of 1:2:6. Also, as pointed out by Applicant, the claimed method enables the preparation of a polygalacturonic acid from okra with unexpected uric acid-lowering effect, and which also has an unexpected purity of 85%-95%.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623